Exhibit 10.1
 
LIMITED WAIVER AND CONSENT TO LOAN AND SECURITY AGREEMENT
 
This LIMITED WAIVER AND CONSENT TO LOAN AND SECURITY AGREEMENT (this “Waiver”)
effective as of July 31, 2007 is by and among Hines Nurseries, Inc., a
California corporation, the parties hereto as lenders (each individually, a
“Lender” and collectively, “Lenders” as hereinafter further defined) and Bank of
America, N.A., in its capacity as agent for Lenders (in such capacity, “Agent”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement (defined below).
 
R E C I T A L S:


WHEREAS, Borrower, the Agent and the Lenders have entered into that certain Loan
and Security Agreement dated as of January 18, 2007 (as amended, the “Loan
Agreement”); and
 
WHEREAS, Borrower, Agent and Lenders have agreed to extend the date for
providing unaudited financial statements, waive a certain Event of Default and
consent to the sale of certain real property located in Trenton, South Carolina
upon the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
Section 1 Limited Waiver to the Loan Agreement. Borrower acknowledges that a
certain Event of Default exists under Section 11.1 of the Loan Agreement as a
result of Borrower’s failure to provide notice of a default under the Indenture
for failure to provide the unaudited financial statements for the fiscal quarter
ending March 31, 2007 (and related public filings) as required by Section
10.1.3(c) of the Loan Agreement (the “Event of Default”). Immediately upon the
satisfaction of each of the conditions precedent set forth in Section 3 below,
the Agent and Required Lenders hereby waive the Event of Default; provided, that
Borrower shall deliver the unaudited financial statements for the fiscal quarter
ending March 31, 2007 required by the Indenture and cure any related defaults
thereunder by no later than August 31, 2007, the failure of which shall cause
such waiver to be terminated and result in such Event of Default continuing to
exist under the Loan Agreement. The foregoing is a limited waiver and shall not
constitute a waiver of any other Default or Event of Default that may exist or
arise or constitute a waiver or modification to any other term or condition set
forth in the Loan Agreement.
 
Section 2 Limited Consent to the Loan Agreement. Immediately upon the
satisfaction of each of the conditions precedent set forth in Section 3 below,
the Agent and Required Lenders hereby waive the restrictions set forth in
Section 10.2.6 of the Loan Agreement and provide their consent for the sole
purpose of permitting Borrower to consummate the sale of its inventory,
equipment and real property located in Trenton, South Carolina; provided, that
net proceeds from such sale in the amount of at least $5,000,000 are deposited
into the Borrower’s cash deposit accounts held at Bank of America on or prior to
September 30, 2007, which shall be applied against the outstanding balance of
Loans, if any, on such date, which in no case shall result in a permanent
reduction of the Revolver Commitment.


--------------------------------------------------------------------------------



Section 3 Conditions to Effectiveness. The effectiveness of the waivers and
consent set forth in Sections 1 and 2 above are subject to the satisfaction of
each of the following conditions:
 
(a) Agent shall have received a duly executed counterpart of this Waiver from
Borrower and the Required Lenders; and
 
(b) Agent shall have received a reaffirmation from Parent of its Guaranty.
 
Section 4 Representations, Warranties and Covenants. Borrower represents,
warrants and covenants to Agent and Lenders, upon the effectiveness of this
Waiver that:
 
(a) No Default; etc. No Default or Event of Default has occurred and is
continuing after giving effect to this Waiver or would result from the execution
or delivery of this Waiver or the consummation of the transactions contemplated
hereby.
 
(b) Corporate Power and Authority; Authorization. Borrower has the power and
authority to execute and deliver this Waiver.
 
(c) Execution and Delivery. Borrower has duly executed and delivered this
Waiver.
 
(d) Enforceability. This Waiver constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ right generally, and by general principles of equity.
 
(e) Indenture Notice. Borrower has not received any default notices under its
Indenture in respect of its 10.25% Senior Notes due 2011 dated as of September
30, 2003, between Hines Nurseries, Inc., Hines Horticulture, Inc., the
Subsidiary Guarantors named therein and the Bank of New York, as Trustee.

 
Section 5 Miscellaneous.
 
(a) Effect; Ratification. Borrower acknowledges that all of the reasonable legal
expenses incurred by Agent in connection herewith shall be reimbursable under
Section 3.4 of the Loan Agreement. The waiver set forth herein is effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document or
(ii) prejudice any right or rights that any Lender may now have or may have in
the future under or in connection with any Loan Document. This Waiver shall be
construed in connection with and as part of the Loan Documents and all terms,
conditions, representations, warranties, covenants and agreements set forth in
the Loan Documents, except as herein amended are hereby ratified and confirmed
and shall remain in full force and effect.

2

--------------------------------------------------------------------------------



(b) Counterparts; etc. This Waiver may be executed in any number of
counterparts, each such counterpart constituting an original but all together
one and the same instrument. Delivery of an executed counterpart of this Waiver
by fax shall have the same force and effect as the delivery of an original
executed counterpart of this Waiver. Any party delivering an executed
counterpart of this Waiver by fax shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Waiver.
 
(c) Governing Law. This Waiver shall be deemed a Loan Document and shall be
governed by, and construed and interpreted in accordance with the internal laws
of the State of New York but excluding any principles of conflicts of law.
 
(d) Reaffirmation. Parent hereby reaffirms all of its obligations as a guarantor
of the Obligations pursuant to its Guaranty dated as of January 18, 2007.
 
 
[Signature Pages Follow]


3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Agent, Lenders and Borrower have caused this Limited Waiver
and Consent to Loan and Security Agreement to be duly executed as of the day and
year first above written.
 
BORROWER:
 
HINES NURSERIES, INC.
 
By: /s/ Claudia M. Pieropan                                                   
Title:
 CFO                                                                                
Name: Claudia M. Pieropan                                                   




PARENT:
 
HINES HORTICULTURE, INC.
 
By: /s/ Claudia M. Pieropan                                                    
Title:
 CFO                                                                                 
Name: Claudia M. Pieropan                                                    




AGENT AND LENDERS:


BANK OF AMERICA, N.A., as Agent and a Lender




By: /s/ Jason
Riley                                                                   
Title:  Vice
President                                                               
Name: Jason
Riley                                                                   




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Gregory J.
Hall                                                              
Title: Vice
President                                                                 
Name: Gregory J.
Hall                                                              




GMAC COMMERCIAL FINANCE LLC, as a Lender




By: /s/ Robert Richardson                   
Title: Director                        
Name: Robert Richardson                  
 
 
 
S-1